MEMORANDUM **
Susan Sang appeals her guilty-plea conviction and 6-month sentence for making false claims to the IRS and conspiracy to present false claims to the IRS, in violation of 18 U.S.C. §§ 287, 371.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sang has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Sang has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.